UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Ricky Benson a.k.a. Rickey Benson, )
' )
Plaintiff, )
) Case: 1:16-cv-01369 (F-Deck)
V_ ) Assigned T0 : Unassigned
) Assign. Date : 6/29/2016
scott S_ Harris et ah ) Descripti0n: Pro Se Gen. Civi| Jury Demand
)
Defendants. )
MEMORANDUM OPINION

This action is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis The Court will grant the application and dismiss the
complaint for lack of subject matter jurisdiction. See Fed. R. Civ. P. l2(h)(3) (requiring
dismissal of an action "at any time" the Court determines that it lacks subject matter
jurisdiction).

Plaintiff is a Tennessee state prisoner incarcerated in Memphis, Tennessee. He sues the
Clerk and Deputy Clerk of the United States Supreme Court under 42 U.S.C. § 1983, seeking
$100,000 in damages The complaint is based on the defendants’ April 26, 2016 response to
plaintiffs request for assistance, informing that the Supreme Court does not appoint counsel for
the purpose of preparing a petition for writ of certiorari See Compl. Attachment. Plaintiff
claims that the defendants’ response deprived him of due process and other constitutional rights
See Compl. at 6.

Dismissa] is required for three distinct reasons. First, this Court lacks jurisdiction to

review the decisions of the United States Supreme Court, including those of its Clerk of Court.

1

In re Marin, 956 F.Zd 339, 340 (D.C. Cir. 1992); see Panko v. Rodak, 606 F.Zd 168, 171 n.6
(7th Cir. 1979), cert. a'enied, 444 U.S. 1081 (1980) ("It seems axiomatic that a lower court may
not order the judges or officers of a higher court to take an action."). Second, the Supreme Court
Clerk and his staff enjoy absolute immunity from a lawsuit for money damages based on actions,
such as alleged here, that fall within the scope of their official duties. Sindram v. Suda, 986 F.2d
l459, l460 (D.C. Cir. 1993). Third, the complaint is patently insubstantial, and "[a] district
court lacks subject matter jurisdiction [over a] complaint [that] ‘is patently insubstantial,
presenting no federal question suitable for decision."’ Caldwell v. Kagcm, 777 F. Supp. 2d l77,
178 (D.D.C. 201 l) (quoting Tooley v. Napolilano, 586 F.3d l006, 1009 (D.C. Cir. 2009)).
Hence, this case will be dismissed with prejudice. A separate Order accompanies this

Memorandum Opinion.

Date: June  ,2016 United States Dist